UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                              No. 01-30054
                            Summary Calendar


                     UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                 versus

            MILDRED V. REED, also known as Mickey Reed,

                                             Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (98-CR-300-4)
_________________________________________________________________
                          October 15, 2001

Before HIGGINBOTHAM, WIENER, BARKSDALE, Circuit Judges.

PER CURIAM:*

     Mildred V. Reed appeals the district court’s denial of her

motion to withdraw her guilty plea to a charge of misprision of a

felony.    Reed contends:    she asserted her innocence and did not

delay in filing the motion to withdraw; she did not receive

adequate    assistance   from    counsel    prior    to,   and   during

rearraignment; she was pressured to plead guilty; and her plea was

not knowing and voluntary.

     The district court’s denial of a motion to withdraw a plea is

reviewed for an abuse of discretion.       United States v. Brewster,

137 F.3d 853, 857 (5th Cir.), cert. denied, 525 U.S. 908 (1998).


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Factors   considered     are:     whether      the    defendant      asserted   her

innocence, delayed in filing the motion, and had close assistance

of counsel; whether the withdrawal would prejudice the Government,

inconvenience the court, and waste judicial resources; and whether

the plea was knowing and voluntary.            Id. (citing United States v.

Carr, 740 F.2d 339, 343-44 (5th Cir. 1984), cert. denied, 471 U.S.
1004 (1985)). “No single factor or combination of factors mandates

a particular result.”      United States v. Badger, 925 F.2d 101, 104

(5th Cir. 1991).    A claim of innocence does not, by itself, warrant

the withdrawal of a guilty plea.             Carr, 740 F.2d at 344.

     An    examination     of    the     record      and   the    above     factors

demonstrates that, based on the totality of the circumstances,

Badger, 925 F.2d at 104, the district court did not abuse its

discretion in denying Reed’s motion.              Brewster, 137 F.3d at 857.

Reed does not dispute the district court’s findings that withdrawal

of the plea would prejudice the Government, inconvenience the

court,    and   waste   judicial       resource.         Although    Reed    blames

bureaucracy, her motion to withdraw the plea occurred seven months

after entry of the plea and five months after new counsel was

appointed.      While    her    claims   of    assertion     of     innocence   and

ineffective assistance of counsel are not wholly without merit, we

cannot say, based on the totality of the circumstances, that the

district court abused its discretion.              Id.

                                                                      AFFIRMED




                                         2